DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2016 has been considered by the examiner.
Drawings
The drawings were received on 1/25/2016.  These drawings are acceptable.


Response to Arguments
Applicant’s arguments filed 08/24/2021 have been fully considered.
In response to applicant’s arguments and amendments, see pg. 8 of remarks with respect to claims rejected under 35 U.S.C. §112-b have been fully consider and in light of the claim amendments (i.e. problematic language has ben removed) and applicant remarks the rejection made in the previous action has been withdrawn. 

In response to applicant’s arguments and amendments, see pgs. 8-10 of remarks with respect to claims rejected under 35 U.S.C. §102 and §103 have been fully consider. The applicant arguments are directed to cited teaches in the references cited in the previous office action.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Because of the analysis above, the examiner has maintained the rejection of claims under 35 U.S.C. §103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Conway (US Pub. No. 2011/0288765) in view of Konet et al. (US Pub No. 2016/0368396, hereinafter ‘Konet’).

Regarding claim 1, Conway teaches a system for determining current and potential vehicle ranges of a vehicle comprising: 
a sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle; (claimed sensor for receiving claimed input, in 0010: The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi­cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level [a sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle], origin loca­tion, destination location, user preferences, and external fac­tors…. The determined route and charging plan may then be dis­played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga­tion system for display.)
an input/output port configured to receive efficiency data from a remote device, the efficiency data comprising at least one of a distance of a road segment, a direct distance between two points, a change in altitude, a gradient of a road segment, traffic information, a speed limit, or a current weather condition; (clamed ports configured in a communication network as depicted in Fig. 1 and in 0013-0014: The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination. Based on these and other changes, the system may dynamically recalculate the route and charging plan… FIG.1 illustrates an exemplary system 100 for deter­mining a route including a recharge plan. As shown, the system 100 has one or more vehicles 105, a communications network 135, and one or more charging stations 170. A vehicle 105 may include or be in communication with various sensors, such as a temperature sensor 110, a charge level sensor 115, a weight sensor 120, and a position sensor 125… The communications network 135 may further be connected to various information systems, including a weather data system 150, a traffic data system 155, and a navigation data system 160…

    PNG
    media_image1.png
    901
    1223
    media_image1.png
    Greyscale

)
a processor coupled to the sensor and the input/output port and configured to determine a current vehicle range of the vehicle based on the received efficiency data and a current status of the vehicle, to determine a potential vehicle range of the vehicle that can be achieved if at least more than one user-controllable factors are changed, wherein the potential vehicle range is determined for each user-controllable factor, … (0017: Vehicle 105 engines require a source of energy to operate. Internal combustion engines may use fossil fuels as their source of energy. Electric motors, by contrast, require a source of electrical energy to operate, such as a battery, capacitor, or a solar cell array.... Fuel consumption [claimed current vehicle range] may be based on efficiency of the engine in combination  [claimed to determine a potential vehicle range of the vehicle that can be achieved if at least more than one user-controllable factors are changed, wherein the potential vehicle range is determined for each user-controllable factor and processor coupled to the sensor and the input/output port and configured to determine a current vehicle range of the vehicle based on the received efficiency data and a current status of the vehicle] with other factors [claimed including one or more user-controllable factor] such as weight of the vehicle 105, ambient temperate, weight of additional car­ried load, road grade, speed of travel, accessory power draw, amount of sunlight, and regenerative braking energy input…: And where the route is based on current information, in claim 17: … determining by the processing device a route for the vehicle from a current location to the destination loca­tion, the route being based on the fuel efficiency of the vehicle, a fuel capacity of the vehicle, an amount of fuel remaining for the vehicle, and navigation information including the location of at least one charging station.; And user controllable factor value as fuel cost for a route that is considered as selectable/controllable user factor, in 0053: In some instances, a partial fuel fill ups [claimed user controllable factor] heuristic may be utilized as a further option to reduce the overall fuel cost for a route 205 [claimed user controllable factor]. For example, if an expensive charging station 170 cannot be avoided, the route 205 may be further optimized to take only a partial vehicle 105 charge from the expensive charging station 170. As another example, if the vehicle 105 may be recharged at home, then only a partial charge may be taken at a charging station 170 along the route 205 sufficient to allow the vehicle 105 to return home… )
 from the current status of the vehicle by setting the at least one user controllable factor to a new value and to select which user-controllable factor to change based on which change can most increase the potential vehicle range; (setting route data, as claimed selected user controllable factor to change, based on increasing the fuel efficiency as claimed potential vehicle range, in 0043-0045: … The navigation information 215 may further include information that may be used to aid in deter­mining the cost [claimed  from the current status of the vehicle by setting the at least one user controllable factor to a new value] of a particular segment of roadway, including: speed limit, capacity, grade information, elevation informa­tion, and indications of road construction regarding the roads… Determination of a route 205 may be performed using destinations 210 and the navigation information 215 according to various techniques and heuristics. Road infor­mation based on the navigation information 215 may be rep­resented as a graph having a plurality of vertices where the roads intersect. Then, using the graph data, an algorithm such as Dijkstra's algorithm or the A* algorithm may be used to assign cost values to each path or vertex, and then find a path from one destination 210 to another destination 210 on the graph according to the assigned costs… As a further complication, limited fuel capacity of the vehicle 105 also may affect determination of the route 205. While a shortest path to the destinations 210 may be determined, due the limited fuel capacity of the vehicle 105 [claimed select which user-controllable factor to change based on which change can most increase the potential vehicle range], the vehicle 105 may run out of fuel before reaching the destination 210. Accordingly, because the vehicle 105 has only a limited capacity for fuel, the determined route 205 may require additional stops  to refuel the vehicle 105, in addition to stops for the destinations 210; And setting the cost of the route path as claimed new value, in 0054: …Thus, a most fuel-efficient route heuristic may weigh path costs by fuel efficiency of the path to determine a fastest route 205.)
 and an output device coupled to the processor and configured to output the current vehicle range of the vehicle and the potential vehicle range of the vehicle based on the selected user- controllable factor. (claimed output as the determined fuel capacity for a route to display for navigation device, in 0046-0048: … For sets of destinations 210 including ordered destinations 210, only paths in which the destinations 210 meet the ordering requirements may be considered… A route 205 may be determined including the required stops at charging stations 170, taking into account fueling requirements of the vehicle 105. To find such a route 205 [ and to select which user-controllable factor to change based on which change can most increase the potential vehicle range], the routing application 140 may determine the maximum fuel capacity of the vehicle 105, an initial charge level for the vehicle 105 indicating the amount of fuel remaining, and a fuel efficiency 220 for the vehicle indicating the rate at which the vehicle 105 uses fuel. This information may be deter­mined from the vehicle specification data 145 associated with the vehicle 105, and also from vehicle information 250 received from the sensors 110-125 of the vehicle 105 [the potential vehicle range is determined for each user-controllable factor, from the current status of the vehicle by setting the at least one user controllable factor to a new value and to select which user-controllable factor to change based on which change can most increase the potential vehicle range]; And navigation GPS device as claimed output device, in 0059-0060: In any event, once the routing application 140 has determined the route 205, taking into account all the infor­mation, the routing application 140 may send the route 205 to a display device 245 for display. In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map... The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245. As shown in the Figure, paths on the route 205-A may be indi­cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines.


    PNG
    media_image2.png
    660
    887
    media_image2.png
    Greyscale

)

Konet does expressly teach capturing sensor information including dynamic information as current sensor data. (in 0043: The sensor 1050 may include one or more sensors, such as an array of sensors, which may be operable to provide information to the computing and communication device 1000. The sensors 1050 can include, for example, a speed sensor, acceleration sensors, biometric sensors, tem­perature sensors, or any sensor, or combination of sensors, operable to report information regarding some aspect of the current dynamic situation of the computing and communi­cation device 1000; And 0056: The sensor 2360, which may be similar to the sensor 1050 shown in FIG. 1, may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the electric vehicle. The sensors 1360 may provide information regarding current operating characteristics of the vehicle. The sensors 1360 can include, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combi­nation of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the electric vehicle 2000.)
The Conway and Koney are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information processing methods and systems for model vehicle range based on monitored data.

One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Konet and Conway model and determine the dependence of power utilization based on a variety of factors to help in automated electrical range predictions, (Konet, 0002).

Regarding claim 2, the rejection of claim 1 is incorporated and Conway in combination with Konet further teaches system of claim 1, wherein the at least one user-controllable factor includes at least one of a driving mode of the vehicle, a setting of a component of the vehicle, a rate of acceleration or a brake force. (claimed a setting of a component of the vehicle, in 0041: Using a system such as exemplary system 100, a user may input a set of destinations 210 [claimed a setting of a component of the vehicle] into the routing application 140 running on processing device 130. The rout­ing application 140 may accordingly receive the set of desti­nations 210 and determine a route and a charging plan based on navigation information 215. The set of destinations 210 may include one or more locations that the user is trying to reach… ; And, in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.). This driver comfort factor threshold may be specified by a user as a user preference 240 [claimed driving mode of the vehicle], and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105 [claimed a setting of a component of the vehicle]. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter­mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system.; And in 0017: … Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car­ried load, road grade, speed of travel [claimed rate of acceleration], accessory power draw, amount of sunlight, and regenerative braking energy input [claimed brake force].)
Additionally Konet teaches, wherein the at least one user-controllable factor includes at least one of a driving mode of the vehicle, a setting of a component of the vehicle, a rate of acceleration or a brake force. (in 0056: … FIG. 1, may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the electric vehicle. The sensors 1360 may provide information regarding current operating characteristics of the vehicle. The sensors 1360 can include, for example, a speed sensor [claimed rate of acceleration, acceleration sensors [claimed rate of acceleration], a steering angle sensor, traction-related sensors, braking-related sensors [claimed brake force], or any sensor, or combi­nation of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the electric vehicle 2000.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Conway and Konet for the same reasons disclosed above.

Regarding claim 3, the rejection of claim 1 is incorporated and Conway in combination with Konet further teaches system of claim 1, wherein the output device is configured to output the current vehicle range of the vehicle using a first color or a first pattern overlaying portions of roads within the current range and to output the potential vehicle range of the vehicle using a second color or second (claimed use of patterns as depicted in Fig. 3: 

    PNG
    media_image2.png
    660
    887
    media_image2.png
    Greyscale

And in 0060: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina­tions 210 and charging stations 170… As shown in the Figure, paths on the route 205-A may be indi­cated on the display device 245 as solid directed lines [claimed the output device is configured to output the current vehicle range of the vehicle using … a first pattern overlaying portions of roads within the current range and to output the potential vehicle range of the vehicle using … or second pattern overlaying portions of the roads within the potential range.], while paths between vertices that are not on the route 205-A may be indicated as dashed lines [claimed the output device is configured to output the current vehicle range of the vehicle using … a first pattern overlaying portions of roads within the current range and to output the potential vehicle range of the vehicle using … or second pattern overlaying portions of the roads within the potential range]; And overlaying map, in 0059: …In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map…)

Regarding claim 4, the rejection of claim 1 is incorporated and Conway in combination with Konet further teaches system of claim 1, wherein the output device is configured to output the current  (claimed use of patterns as depicted in Fig. 3: 

    PNG
    media_image2.png
    660
    887
    media_image2.png
    Greyscale

And in 0060: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina­tions 210 and charging stations 170… As shown in the Figure, paths on the route 205-A may be indi­cated on the display device 245 as solid directed lines [claimed the output device is configured to output the current vehicle range of the vehicle outlining the area of the map corresponding to the current range using a first line.], while paths between vertices that are not on the route 205-A may be indicated as dashed lines [claimed the output device is configured to output the current vehicle range of the vehicle outlining the area of the map corresponding to the current range using a second line]; And overlaying map, in 0059: …In some instances, the route 205 may be displayed on a screen of the processing device 130 itself. In other instances, the route 205 may be exported into a GPS display device 245 that may display the route 205 information superimposed on a map…)

(claimed storage using database, in 0037: Databases, data repositories or other data stores, such as weather data system 150, traffic data system 155, and navigation data system 160 described herein may include various kinds of mechanisms for storing, accessing, and retrieving various kinds of data, including a hierarchical data­base, a set of files in a file system, an application database in a proprietary format, a relational database management sys­tem (RDBMS), etc… And storing sensor data claimed  efficiency data corresponding to energy efficiency of the vehicle and a memory configured to store the efficiency data to determine fuel efficiency by claimed processor, in 0017-0018:  … Many of these sources of energy are carried aboard the vehicle 105; thus the vehicle 105 may have a limited fuel capacity. Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car­ried load, road grade, speed of travel, accessory power draw, amount of sunlight, and regenerative braking energy input.; And storing as historical information, in 0048-0049: … the routing application 140 may determine the maximum fuel capacity of the vehicle 105, an initial charge level for the vehicle 105 indicating the amount of fuel remaining, and a fuel efficiency 220 for the vehicle indicating the rate at which the vehicle 105 uses fuel. This information may be deter­mined from the vehicle specification data 145 associated with the vehicle 105, and also from vehicle information 250 received from the sensors 110-125 of the vehicle 105… The amount of fuel remaining may be deter­mined based on charge level sensor 115 data received as vehicle information 250. The fuel efficiency 220 may also be determined according to average actual vehicle 105 efficiency obtained from historical vehicle statistics included in the received vehicle information 250…)
	
	
Regarding claim 6, the rejection of claim 5 is incorporated and Conway in combination with Konet further teaches system of claim 5, wherein the stored efficiency data includes at least one of a speed, a rate of acceleration or a brake force. (claimed a setting of a component of the vehicle, in 0041: Using a system such as exemplary system 100, a user may input a set of destinations 210 [claimed a setting of a component of the vehicle] into the routing application 140 running on processing device 130. The rout­ing application 140 may accordingly receive the set of desti­nations 210 and determine a route and a charging plan based on navigation information 215. The set of destinations 210 may include one or more locations that the user is trying to reach… ; And, in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.). This driver comfort factor threshold may be specified by a user as a user preference 240, and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter­mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system.; And in 0017: … Fuel consumption may be based on efficiency of the engine in combination with other factors such as weight of the vehicle 105, ambient temperate, weight of additional car­ried load, road grade, speed of travel [claimed rate of acceleration], accessory power draw, amount of sunlight, and regenerative braking energy input [claimed brake force].)
Additionally Konet teaches, wherein the stored efficiency data includes at least one of a speed, a rate of acceleration or a brake force. (in 0056: … FIG. 1, may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the electric vehicle. The sensors 1360 may provide information regarding current operating characteristics of the vehicle. The sensors 1360 can include, for example, a speed sensor [claimed speed], acceleration sensors [claimed rate of acceleration], a steering angle sensor, traction-related sensors, braking-related sensors [claimed brake force], or any sensor, or combi­nation of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the electric vehicle 2000.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Conway and Konet for the same reasons disclosed above.

	Regarding claim 7, the rejection of claim 1 is incorporated and Conway in combination with Konet further teaches system of claim 1, further comprising at least one of an engine, a fuel cell or a battery (in 0008: New vehicles types, such as those based on fuel­cells, batteries, or super-capacitors, are presently being devel­oped to replace or complement more traditional fossil-fuel based vehicles. Rather than dispensing a fuel such as gaso­line, diesel, or ethanol into the vehicle, refueling of one of these new types of vehicles may include one or more of charging electric batteries at a charging station, replacing spent batteries with fresh batteries at a replacement station, and refueling fuel cells at a fuel station; And in 0016: … An engine is a machine designed to convert various forms of energy into mechanical force and motion. For example, an internal combustion engine is a heat engine that converts thermal energy, derived from internal combustion of fuel, into mechanical energy. As another example, an electric motor is an engine designed to convert electric energy into mechanical energy.)
(in 0020: The energy level sensor or charge level sensor 115 may be configured to determine the amount of energy remain­ing for use by the engine. For example, for vehicles 105 that use fossil fuels as an energy source, the fuel may be stored in a fuel tank. Within the tank may be a float connected to one end of a rod, where the other end of the rod is connected to a pivot having a variable resistor. As the level in the field tank drops, the float sinks, the pivot rotates, and the variable resis- tor changes value. For vehicles 105 that are powered by an electrical energy store such as a battery,…)
Additionally, Konet teaches and wherein the stored amount of energy corresponds to at least one of an amount of fuel remaining in a tank to be used by the engine, an amount of fuel remaining in a tank to be used by the fuel cell or an SOC remaining in the battery. (in 0005: …identifying current vehicle state information for an electric vehicle, such that the current vehicle state information indicates a current state of charge of a battery of the electric vehicle, wherein identifying the current vehicle state information includes receiving the current vehicle state information from an external communicating device via an electronic computer communication link,…; And in 0039: … In some embodi­ments, the power unit 1010 may include a potential energy unit, such as one or more dry cell batteries, such as nickel­cadmium (NiCd), nickel-zinc (NiZn), nickel metal hydride (NiMH), lithium-ion (Li-ion); solar cells; fuel cells; or any other device capable of providing energy…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Conway and Konet for the same reasons disclosed above.

Regarding claim 8, Conway teaches a system for determining a range of a vehicle comprising: 
(claimed sensor for receiving claimed input, in 0010: The determination of a route that includes charging ( as in the case of an electric vehicle) may be performed by a system including a processing device in the vehicle or by a processing device outside the vehicle in selective communi­cation with a device in the vehicle. The system may receive various inputs, including: vehicle charge level [a sensor configured to detect energy data corresponding to an amount of energy remaining in the vehicle], origin loca­tion, destination location, user preferences, and external fac­tors…. The determined route and charging plan may then be dis­played on a screen of a processing device, or may be exported to a global positioning system (GPS) device or other naviga­tion system for display.)
an efficiency sensor configured to detect efficiency data corresponding to a current energy efficiency of the vehicle; (clamed ports configured in a communication network system including claimed efficiency sensor configured to detect efficiency data as depicted in Fig. 1 and in 0013-0014: The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination. Based on these and other changes, the system may dynamically recalculate the route and charging plan… FIG.1 illustrates an exemplary system 100 for deter­mining a route including a recharge plan. As shown, the system 100 has one or more vehicles 105, a communications network 135, and one or more charging stations 170. A vehicle 105 may include or be in communication with various sensors, such as a temperature sensor 110, a charge level sensor 115, a weight sensor 120, and a position sensor 125… The communications network 135 may further be connected to various information systems, including a weather data system 150, a traffic data system 155, and a navigation data system 160…

    PNG
    media_image1.png
    901
    1223
    media_image1.png
    Greyscale

)
a memory configured to store a driver history including driver efficiency data corresponding to at least one user-controllable factor and previously-detected driving patterns of a driver for specific upcoming road segments; (claimed historical patterns associated with patterns for set destination as depicted in Fig. 3, in 0027: The processing device 130 may further include or have access to vehicle specification data 145. The vehicle specification data 145 may include data such as the empty weight of the vehicle 105, the fuel capacity of the vehicle 105, provided fuel efficiency data for the model of vehicle 105, and historical actual vehicle 105 efficiency data [previously-detected driving patterns of a driver for specific upcoming road segments]; And claimed user controllable factor, in in 0017: Vehicle 105 engines require a source of energy to operate. Internal combustion engines may use fossil fuels as their source of energy. Electric motors, by contrast, require a source of electrical energy to operate, such as a battery, capacitor, or a solar cell array.... Fuel consumption [claimed current vehicle range] may be based on efficiency of the engine in combination  [claimed to determine a potential vehicle range of the vehicle that can be achieved if at least more than one user-controllable factors are changed, wherein the potential vehicle range is determined for each user-controllable factor and processor coupled to the sensor and the input/output port and configured to determine a current vehicle range of the vehicle based on the received efficiency data and a current status of the vehicle] with other factors [claimed including one or more user-controllable factor] such as weight of the vehicle 105, ambient temperate, weight of additional car­ried load, road grade, speed of travel, accessory power draw, amount of sunlight, and regenerative braking energy input…: And where the route is based on current information, in claim 17: … determining by the processing device a route for the vehicle from a current location to the destination loca­tion, the route being based on the fuel efficiency of the vehicle, a fuel capacity of the vehicle, an amount of fuel remaining for the vehicle, and navigation information including the location of at least one charging station.; And user controllable factor value as fuel cost for a route that is considered as selectable/controllable user factor, in 0053: In some instances, a partial fuel fill ups [claimed user controllable factor] heuristic may be utilized as a further option to reduce the overall fuel cost for a route 205 [claimed user controllable factor]. For example, if an expensive charging station 170 cannot be avoided, the route 205 may be further optimized to take only a partial vehicle 105 charge from the expensive charging station 170. As another example, if the vehicle 105 may be recharged at home, then only a partial charge may be taken at a charging station 170 along the route 205 sufficient to allow the vehicle 105 to return home [previously-detected driving patterns of a driver for specific upcoming road segments]…; And accounting for previously-detected driving pattern as user specified user ordering, in 00062: The set of destinations 210-A through 210-F were not indicated as having any particular ordering by the user. However, in some instances, a user may specify that particu­lar destinations 210 should be visited in a specified order [claimed previously-detected driving patterns of a driver for specific upcoming road segments]. Additionally, while destinations 210-A and 210-F are at dif­ferent locations, for routes 205 that are round-trips, the first and last destinations 210 may be the same location. )
 an input/output port configured to receive efficiency data from a remote device corresponding to an environment of the vehicle; (clamed ports configured in a communication network system including claimed remote device corresponding, as depicted in Fig. 1 and in 0013-0014: The system may further take into account changes that occur during the trip, such as changes in weather, changes to vehicle loading, and changes in destination. Based on these and other changes, the system may dynamically recalculate the route and charging plan… FIG.1 illustrates an exemplary system 100 for deter­mining a route including a recharge plan. As shown, the system 100 has one or more vehicles 105, a communications network 135, and one or more charging stations 170. A vehicle 105 may include or be in communication with various sensors, such as a temperature sensor 110, a charge level sensor 115, a weight sensor 120, and a position sensor 125… The communications network 135 [including claimed an input/output port configured to receive efficiency data from a remote device corresponding to an environment of the vehicle] may further be connected to various information systems, including a weather data system 150, a traffic data system 155, and a navigation data system 160…

    PNG
    media_image1.png
    901
    1223
    media_image1.png
    Greyscale

)
and a processor coupled to the energy sensor, the efficiency sensor, the memory and the input/output port, and configured to predict a current vehicle range of the vehicle based on the amount of energy stored in the vehicle, the detected efficiency data, the driver history, and the received (claimed predicted current vehicle range as fuel capacity as depicted in Fig 6 for a determine route, And in 0017: Vehicle 105 engines require a source of energy to operate. Internal combustion engines may use fossil fuels as their source of energy. Electric motors, by contrast, require a source of electrical energy to operate, such as a battery, capacitor, or a solar cell array. Many of these sources of energy are carried aboard the vehicle 105; thus the vehicle 105 may have a limited fuel capacity. Because the amount of energy being carried is limited, the range of the vehicle 105 is based on the fuel capacity and the fuel consumption of the vehicle 105. Fuel consumption may be based on efficiency [claimed detected efficiency data] of the engine in combination with other factors such as weight of the vehicle 105 [configured to predict a current vehicle range of the vehicle based on the amount of energy stored in the vehicle, the detected efficiency data, the driver history, and the received efficiency data], ambient temperate, weight of additional car­ried load, road grade, speed of travel, accessory power draw, amount of sunlight, and regenerative braking energy input [claimed the received efficiency data]; And claimed driver history, in 0073: Regardless of approach, the fuel efficiency 220 may be determined according to vehicle specification data 145 indicating the overall fuel efficiency of the vehicle 105. The fuel efficiency 220 may also be determined according to average actual vehicle 105 efficiency obtained from historical vehicle 105 statistics included in vehicle information 250 received by the routing application 140 from the vehicle 105. The fuel efficiency 220 may further be modified according to additional factors, such as weather information 225, and esti­mated speed of travel, among others...)
Examiner notes that Conway discloses the use of processor and storage memory components for performing claimed functions, in 0035-0037: Computing devices, such as processing device 130, generally include computer-executable instructions, where the instructions may be executable by one or more computing devices such as those listed above. In general, a processor (e.g., a microprocessor) receives instructions, e.g., from a memory, a computer-readable medium, etc., and executes these instructions, thereby performing one or more processes, including one or more of the processes described herein. Such instructions and other data may be stored and transmitted using a variety of known computer-readable media… Databases, data repositories or other data stores, such as weather data system 150, traffic data system 155, and navigation data system 160 described herein may include various kinds of mechanisms for storing, accessing, and retrieving various kinds of data, including a hierarchical data­base, a set of files in a file system, an application database in a proprietary format, a relational database management sys­tem (RDBMS), etc. Each such data store is generally included within a computing device employing a computer operating system such as one of those mentioned above, and are accessed via a network in any one or more of a variety of manners, as is known….)
While the Conway references teaches the communication network for processing sensor inputs using a communication device to report dynamic information, as  disclosed above, used to monitor factors with the most increase in fuel efficiency, in 0056: …The routing application 140 may also take into account vehicle weight and vehicle condition when determining the route 205, further factors that may reduce the potential fuel effi­ciency 220 of the vehicle 105. While monitored sensor data for determining navigation routes would be considered inclusive of current sensor data by one of ordinary skill in the art. Conway, does not expressly teach the dynamic information as current sensor data.
Konet does expressly teach capturing sensor information including dynamic information as current sensor data. (in 0043: The sensor 1050 may include one or more sensors, such as an array of sensors, which may be operable to provide information to the computing and communication device 1000. The sensors 1050 can include, for example, a speed sensor, acceleration sensors, biometric sensors, tem­perature sensors, or any sensor, or combination of sensors, operable to report information regarding some aspect of the current dynamic situation of the computing and communi­cation device 1000; And 0056: The sensor 2360, which may be similar to the sensor 1050 shown in FIG. 1, may include one or more sensors, such as an array of sensors, which may be operable to provide information that may be used to control the electric vehicle. The sensors 1360 may provide information regarding current operating characteristics of the vehicle. The sensors 1360 can include, for example, a speed sensor, acceleration sensors, a steering angle sensor, traction-related sensors, braking-related sensors, or any sensor, or combi­nation of sensors, that is operable to report information regarding some aspect of the current dynamic situation of the electric vehicle 2000.)
The Conway and Koney are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing automated information processing methods and systems for model vehicle range based on monitored data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for processing sensor data for modeling and predicting vehicle range based monitored data as disclosed by Konet with the method modeling fuel efficiency for navigation systems as disclosed by Conway.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Konet and Conway model and determine the dependence of power utilization based on a variety of factors to help in automated electrical range predictions, (Konet, 0002).

Regarding claim 9, the rejection of claim 8 is incorporated and Conway in combination with Konet further teaches the system of claim 8 wherein the processor is further configured to determine a potential vehicle range of the vehicle that can be achieved if one or more of the at least one user-controllable factor is changed from a current status of the vehicle by setting at least one user-controllable factor to a new value. (setting route data, as claimed selected user controllable factor to change, based on increasing the fuel efficiency as claimed potential vehicle range, in 0043-0045: … The navigation information 215 may further include information that may be used to aid in deter­mining the cost] of a particular segment of roadway, including: speed limit, capacity, grade information, elevation informa­tion, and indications of road construction regarding the roads… Determination of a route 205 may be performed using destinations 210 and the navigation information 215 according to various techniques and heuristics. Road infor­mation based on the navigation information 215 may be rep­resented as a graph having a plurality of vertices where the roads intersect. Then, using the graph data, an algorithm such as Dijkstra's algorithm or the A* algorithm may be used to assign cost values to each path or vertex, and then find a path from one destination 210 to another destination 210 on the graph according to the assigned costs… As a further complication, limited fuel capacity of the vehicle 105 also may affect determination of the route 205. While a shortest path to the destinations 210 may be determined, due the limited fuel capacity of the vehicle 105 [claimed wherein the processor is further configured to determine a potential vehicle range of the vehicle that can be achieved if one or more of the at least one user-controllable factor is changed from a current status of the vehicle by setting at least one user-controllable factor to a new value], the vehicle 105 may run out of fuel before reaching the destination 210 [claimed user controllable value set to a new value]. Accordingly, because the vehicle 105 has only a limited capacity for fuel, the determined route 205 may require additional stops  to refuel the vehicle 105, in addition to stops for the destinations 210; And, in 0054: …Thus, a most fuel-efficient route heuristic may weigh path costs by fuel efficiency of the path to determine a fastest route 205.)

Regarding claims 10-12, the claim limitations are similar to claims 2-4 and are therefore rejected under the same rationale.

Regarding claim 13, the rejection of claim 8 is incorporated and Conway in combination with Konet further teaches the system of claim 8 further comprising an output device and wherein the processor is further configured to determine a location of at least one point of interest within the current range of the vehicle and the output device is configured to output the location of the at least (charging station as claimed point of interest as depicted in Fig. 3, in 0060-0061: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina­tions 210 and charging stations 170. The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245. As shown in the Figure, paths on the route 205-A may be indi­cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines. More specifically, the display device 245 illustrates a plurality of charging stations 170-A through 170-H, a set of destinations 210-A through210-F, and a set of paths between the destinations 210 and charging stations 170... The illustrated route 205-A accordingly begins at the start location referred to as destina­tion210-A, ends at the final destination210-F, travels through each intermediate destination 210, and stops for fuel at charg­ing stations 170-B and 170-Dto ensure the vehicle 105retains adequate fuel.)

Regarding claim 14, the rejection of claim 13 is incorporated and Conway in combination with Konet further teaches the system of 13 wherein the processor is configured to determine the location of the at least one point of interest when at least one of a fuel level of the vehicle or a state of charge (SOC) of the vehicle reaches or drops below a predetermined level. (in 0055: The routing application 140 may further take into account safety factors, and/or driver 'comfort' factors when determining the route 205. For example, some drivers may prefer to refuel more often than strictly necessary, so that the available range of the vehicle 105 does not drop below an indicated threshold (e.g., miles remaining, gallons of fuel, etc.) [claimed determine the location of the at least one point of interest when at least one of a fuel level of the vehicle or a state of charge (SOC) of the vehicle reaches or drops below a predetermined level]. This driver comfort factor threshold may be specified by a user as a user preference 240, and may be used by the routing application 140 alone or in combination with the maximum fuel capacity for the vehicle 105. As another example, the system may determine a safety factor threshold ( e.g., based on historical performance, known margins of error in received data elements, etc.) to ensure that deter­mined routes 205 allow for sufficient fuel remaining while accounting for the margin of error of the system.)

Regarding claim 15, the claim limitations are similar to claim 1 limitation and is rejected under the same rationale.

Regarding claim 16, the rejection of claim 15 is incorporated and Conway in combination with Konet further teaches the method of claim 15 further comprising: determining, by the processor, at least one point of interest within the current vehicle range of the vehicle; determining, by the processor, at least one point of interest within the potential vehicle range of the vehicle; and outputting, by the output device, the at least one point of interest within the current vehicle range of the vehicle and the at least one point of interest within the potential vehicle range of the vehicle. ( as depicted in Fig. 3, charging station as claimed point of interest as depicted in Fig. 3, in 0060-0061: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina­tions 210 and charging stations 170. The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245. As shown in the Figure, paths on the route 205-A may be indi­cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines. More specifically, the display device 245 illustrates a plurality of charging stations 170-A through 170-H, a set of destinations 210-A through210-F, and a set of paths between the destinations 210 and charging stations 170... The illustrated route 205-A accordingly begins at the start location referred to as destina­tion210-A [associated with the current vehicle range of the], ends at the final destination210-F [associated with claimed potential vehicle range of the vehicle], travels through each intermediate destination 210, and stops for fuel at charg­ing stations 170-B [claimed at least one point of interest within the current vehicle range of the vehicle and the at least one point of interest within the potential vehicle range of the vehicle] and 170-Dto ensure the vehicle 105retains adequate fuel.);  And vehicle range associated with route, in 0025: A routing application 140 may be one application included on the processing device 130, wherein the routing application 140 may be implemented at least in part by instructions stored on one or more computer-readable media. The routing application 140 may include instructions to cause the processing device 130 to receive information from the sensors 110-125, determine the rate at which the vehicle 105 uses fuel in its engine, determine a remaining vehicle 105 range, and compute a route for the vehicle 105.)

Regarding claim 17, the claim limitation is similar to claim 14 limitation and is rejected under the same rationale.

Regarding claims 18-19, the claim limitations are similar to claims 5-6 are limitations and are rejected under the same rationale.

Regarding claim 20, the rejection of claim 15 is incorporated and Conway in combination with Konet further teaches the method of claim 15 further comprising detecting, by a GPS device, a current location of the vehicle and wherein determining the current vehicle range of the vehicle and the potential vehicle range of the vehicle are each further based on the current location of the vehicle. (as depicted in Fig. 3, charging station as claimed point of interest as depicted in Fig. 3, in 0060-0061: FIG. 3 illustrates an exemplary display device 245 showing a determined route 205-A among multiple destina­tions 210 and charging stations 170. The route 205-A may be determined by the processing device 130 based on the set of multiple destinations 210, and may be displayed to the user on a display device 245 such as a screen of the processing device 130 or a display portion of a GPS display device 245 [claimed comprising detecting, by a GPS]. As shown in the Figure, paths on the route 205-A may be indi­cated on the display device 245 as solid directed lines, while paths between vertices that are not on the route 205-A may be indicated as dashed lines. More specifically, the display device 245 illustrates a plurality of charging stations 170-A through 170-H, a set of destinations 210-A through210-F, and a set of paths between the destinations 210 and charging stations 170... The illustrated route 205-A accordingly begins at the start location referred to as destina­tion210-A [comprising detecting, by a GPS device, a current location of the vehicle and wherein determining the current vehicle range of the vehicle and the potential vehicle range of the vehicle are each further based on the current location of the vehicle], travels through each intermediate destination 210, and stops for fuel at charg­ing stations 170-B [claimed at least one point of interest within the current vehicle range of the vehicle and the at least one point of interest within the potential vehicle range of the vehicle] and 170-Dto ensure the vehicle 105retains adequate fuel.);  And vehicle range associated with route, in 0025: A routing application 140 may be one application included on the processing device 130, wherein the routing application 140 may be implemented at least in part by instructions stored on one or more computer-readable media. The routing application 140 may include instructions to cause the processing device 130 to receive information from the sensors 110-125, determine the rate at which the vehicle 105 uses fuel in its engine, determine a remaining vehicle 105 range, and compute a route for the vehicle 105.)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Lee et al. (US Pub. No. 2015/0336458): teaches computing energy amount based on brake force using controlling regenerative braking.
Zhao et al (US Pub No. 2016/0332616): teaches that travel routes comprise road segments used to model data for battery state of charge. 
Hoch et al. (US Pub No. 2014/0052374) teaches the use of route planning devices for vehicles using remote sensing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.O.A./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129